Order, Supreme Court, New York County, entered June 25, 1971, granting motion by defendant husband to examine plaintiff wife, conditionally, within the reasonable discretion of the examining physician, as to her gynecological and psychiatric debilities, in an action by her for separation, alleging cruelty, and specifying defendant’s conduct as the cause of her physical and psychiatric illnesses, preventing her from working and further basing her claim for temporary alimony on similar allegations, unanimously affirmed, on the law and on the singular facts and circumstances of this submission, without costs and without disbursements. Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Eager, JJ.